ORDER

PER CURIAM.
Appellant, Angelo D. Jones (“defendant”), appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of carrying a concealed weapon, RSMo § 571.030.1(1). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).